Citation Nr: 0505704	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  05-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served with the United States Armed Forces 
in the Far East (USAFFE) during World War II.  In January 
1979 the United States Army certified that the decedent had 
beleaguered service in the USAFFE from January 1942 to May 
1942; was a prisoner of war from May 1942 to January 1943; 
was missing from November 1943 to March 1945; had recognized 
guerrilla service from March 1945 to May 1945; and had 
Regular Philippine Army service from May 1945 to June 1946.  
He died in March 1982.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).  
Nevertheless, for the purpose of the present decision, we 
will address him as "the veteran."

It is noted that, in a decision issued on October 20, 2004, 
the Board, in pertinent part, remanded the issue of basic 
eligibility for VA non-service-connected death pension 
benefits to the RO, on the basis that it appeared to have 
been raised by the appellant but not fully adjudicated by the 
RO.  Upon further review, the Board concludes that the RO had 
properly adjudicated the issue, and the Board has therefore 
issued a separate decision vacating the remand portion of the 
October 20, 2004, decision.  We are aware that the appellant 
has appealed to the United States Court of Appeals for 
Veterans Claims as to the matters which were finally decided 
by the Board in the October 20, 2004, decision, and we 
recognize that, once a decision of the Board has been 
appealed to the Court, the Board may not exercise 
jurisdiction over the issues appealed.  However, since a 
remand does not constitute a final decision of the Board, we 
do possess jurisdiction to vacate a remand which we determine 
was issued in error.  The appellant may, pursuant to the 
notice and instructions attached hereto on VA Form 4597, 
appeal the present decision of the Board to the Court. 


FINDING OF FACT

The United States Army has certified that the veteran's 
entire military service occurred prior to July 1, 1946, in 
elements of the Philippine military forces and guerrillas.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death pension 
benefits, based upon qualifying service by the appellant's 
late husband, have not been met.  38 U.S.C.A. §§ 101, 107, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.40 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall notify and assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

With respect to VA's duty to notify, in April 2001 and June 
2002 the RO sent a letter to the appellant explaining the 
VCAA and asking her to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help her obtain evidence such as 
medical records, but that the appellant was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service personnel records and has 
certified his service dates.  The appellant has not 
referenced any additional evidence that may be pertinent to 
this issue.  The Board observes that the VCAA notice in this 
case was provided to the appellant prior to the initial AOJ 
adjudication denying the claim on appeal.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist her in accordance with the VCAA 
would serve no useful purpose.

Having stated the foregoing, the Board must note that the 
VCAA appears not to be applicable to the present claim for 
non-service-connected death pension, as it is a question of 
law whether the decedent's service qualifies as active 
service for the purpose of VA pension eligibility.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim); see also Manning v. Principi, 
16 Vet. App. 534 (2002) (VCAA has no effect on an appeal 
where the law is dispositive of the matter).  Because it has 
not been established that the decedent had qualifying active 
service, and since there is no additional and pertinent 
information to dispute the service department finding, 
further development would serve no useful purpose.  See 
38 C.F.R. § 3.159(d)(1).  No amount of notice from VA can 
change the appellant's legal status as certified to VA by the 
service department.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.  Accordingly, any VA error for 
noncompliance with the notice provisions of the VCAA would be 
harmless.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Eligibility for Non-Service-Connected Death Pension

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of a 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, United States 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

The United States Army has certified that the entire military 
service of the appellant's deceased spouse occurred prior to 
July 1, 1946, in elements of the Philippine military forces 
and guerrillas.  Under the controlling law and regulations, 
cited above, the certified active service is not qualifying 
service for VA pension benefits under Title 38, Chapter 15, 
and the veteran was not receiving compensation or retirement 
pay for a service-connected disability at the time of his 
death.

In view of the foregoing, the claim to establish basic 
eligibility for VA death pension benefits must be denied.


ORDER

Eligibility for Department of Veterans Affairs (VA) non-
service-connected death pension benefits is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


